 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ADAM CORNEJO,                                        Case No. 2:18-cv-00571-KJM DMC (HC)
12
                                          Petitioner, ORDER
13
                    v.
14

15   JOE LIZARRAGA,
16                                      Respondent.
17

18         Upon considering Respondent’s request, and good cause appearing, Respondent shall have

19   an additional SIXTY (60) days, to and including February 8, 2019, to file a response to

20   Petitioner’s Writ of Habeas Corpus (Doc 1). This Order shall extend the deadline set by this

21   Court’s earlier Order of November 9, 2018 (Doc 16), however, all other provisions of that Order

22   shall remain in effect.

23

24   Dated: December 11, 2018
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
                                                             [Proposed] Order (2:18-cv-00571-KJM DMC (HC))
